        8:19-cv-00216-MDN Doc # 1 Filed: 05/15/19 Page 1 of 6 - Page ID # 1



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,

        vs.                                                             8:19CV

MICHAEL A. SMITHBERG; KATIE L.
SMITHBERG; AND THE CITY OF
PLATTSMOUTH, NEBRASKA,

                        Defendants.

                                           COMPLAINT

        Comes now the Plaintiff by Joseph P. Kelly, United States Attorney for the District of

Nebraska and Robert L. Homan, Assistant United States Attorney for this District, and for its cause

of action alleges:

        (1)      This is a civil action brought by the United States of America under the provisions

of 28 U.S.C. § 1345.

        (2)      Service may be made in the following manner:

                 (a)    Defendant, Michael A. Smithberg, (Borrower), may be served by delivering

a copy of the Summons and Complaint to him in Cass County, Nebraska, within the jurisdiction

of this court.

                 (b)    Defendant, Katie L. Smithberg, may be served by delivering a copy of the

Summons and Complaint to her in Cass County, Nebraska, within the jurisdiction of this court.

                 (c)    Defendant, City of Plattsmouth, Nebraska, may be served by delivering a

copy of the Summons and Complaint to the Plattsmouth City Attorney, Stephen Preston, Welch

Law Firm, 1299 Farnam Street, Suite 1220, Omaha, NE 68102.




                                                  1
       8:19-cv-00216-MDN Doc # 1 Filed: 05/15/19 Page 2 of 6 - Page ID # 2



       (3)     On or about January 28, 1997, the Defendant, Michael A. Smithberg, executed and

delivered to the Plaintiff, United States of America, acting through the Farmers Home

Administration, now the Rural Housing Service, an agency of the United States Department of

Agriculture, a Promissory Note whereby he promised to pay to Plaintiff the sum of $66,280.00,

with interest thereon at 7.25 percent per annum. As consideration of the Note, Plaintiff made a

Rural Housing loan to the Defendant pursuant to the provisions of Title V of the Housing Act of

1949 (42 U.S.C. § 1471 et seq.). A true and correct copy of the Note is attached as Exhibit A.

       (4)     At the same time and place and as part of the same transaction, to secure the

payment of the Note, the Defendants, Michael A. Smithberg and Katie L. Smithberg, executed and

delivered to the Plaintiff a purchase-money security interest in the form of a Real Estate Mortgage

upon certain real estate in Cass County, Nebraska, within the jurisdiction of this court, to-wit:

       Lot 14, Ideal Heights Addition to the City of Plattsmouth, Cass County,
       Nebraska.

       This Mortgage was recorded in the Office of the Register of Deeds of Cass County,

Nebraska, on January 28, 1997 in Book 291, at Page 290. A true and correct copy of the Mortgage

is attached as Exhibit B.

       (5)     Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. § 1490a, and the

implementing regulations, 7 C.F.R. § 3550.162, the Real Estate Mortgage also secured the

recapture of interest credit or subsidy granted to the Defendant, Michael A. Smithberg. The total

amount of interest credit or subsidy subject to recapture is $41,947.10.

       (6)     On December 2, 2002, the Defendant Michael A. Smithberg, signed a

reamortization agreement effective October 28, 2002, wherein the reamortized amount (unpaid

principal plus interest) became the principal debt of $78,002.06 with interest at 7.25 percent per

annum. A true and correct copy of the reamortization agreement is attached as Exhibit C.

                                                 2
        8:19-cv-00216-MDN Doc # 1 Filed: 05/15/19 Page 3 of 6 - Page ID # 3



        (7)    The Plaintiff is the owner and holder of the Promissory Note, Real Estate Mortgage,

and reamortization agreement attached as Exhibits A, B, and C.

        (8)    The Defendant, Michael A. Smithberg, failed to pay to Plaintiff installments of

principal and interest when due in violation of the provisions of the Note and Mortgage. The

Plaintiff has accelerated the indebtedness and made demand for payment in full. No voluntary

payment has been directly received from the borrower.

        (9)    The Defendants Michael A. Smithberg and Katie L. Smithbeg filed for relief in

Chapter 7 bankruptcy in the U.S. Bankruptcy Court, District of Nebraska in Petition Number 01-

43235-TJM on December 18, 2001. The Court granted a discharge on April 4, 2002 and the Case

was closed on April 4, 2002. The Defendants Michael A. Smithberg and Katie L. Smithberg

executed a Reaffirmation Agreement which was filed as Document No. 14 on or about March 14,

2002.

        (10)   The Borrower, Michael A. Smithberg, owes, pursuant to the provisions of the

Promissory Note and Real Estate Mortgage, reamortization agreement and reaffirmation

agreement, a balance of $154,864.90, which includes $84,599.61 in principal (which includes

$66,406.43 in unpaid principal, $17,017.40 in advances, $45.48 in late charges, and $1,130.30 in

escrow and any other recoverable costs); and $28,318.19 in total interest (including $25,048.43 in

interest on principal and $3,269.76 in interest on advances), as of July 10, 2018, plus interest

accruing thereafter at the daily rate of $16.5707 (including $13.1903 in daily interest on principal

and $3.3804 in daily interest on advances); and $41,947.10 in interest credit or subsidy subject to

recapture.

        (11)   No other action has been brought for the recovery of the balance due.




                                                 3
        8:19-cv-00216-MDN Doc # 1 Filed: 05/15/19 Page 4 of 6 - Page ID # 4



        (12)   The Plaintiff has completed all loan servicing requirements of Title V of the

Housing Act of 1949, 42 U.S.C. § 1471, et seq.

        (13)   The following Defendants may claim an interest in the security property:

               (a)     The Defendant, Katie L. Smithberg, may claim a marital interest.

               (b)     The Defendant, City of Plattsmouth, Nebraska may claim an interest

pursuant to a Deed of Trust in its favor dated July 25, 2011, recorded on December 19, 2011 in

Book 643 at Page 11.

        (14)   The interests of all the Defendants are junior and inferior to the interests of the

Plaintiff.

        (15)   None of the Defendants have a right to redemption after foreclosure sale herein.

        WHEREFORE, the Plaintiff demands judgment against the mortgaged property in the

amount of $154,864.90, which includes $84,599.61 in principal (which includes $66,406.43 in

unpaid principal, $17,017.40 in advances, $45.48 in late charges, and $1,130.30 in escrow and any

other recoverable costs); and $28,318.19 in total interest (including $25,048.43 in interest on

principal and $3,269.76 in interest on advances), as of July 10, 2018, plus interest accruing

thereafter at the daily rate of $16.5707 (including $13.1903 in daily interest on principal and

$3.3804 in daily interest on advances); and $41,947.10 in interest credit or subsidy subject to

recapture.

        The Plaintiff further demands that its Mortgage be declared a first and paramount lien on

the real estate described therein and that such advances as the Plaintiff may be authorized and

required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding to be allowed as a first and prior lien

on the security.



                                                 4
       8:19-cv-00216-MDN Doc # 1 Filed: 05/15/19 Page 5 of 6 - Page ID # 5



       The Plaintiff further demands that all legal right, title and interest which said Defendants

have in the real estate be sold at public sale, without redemption, in accordance with 28 U.S.C. §§

2001-2003, inclusive, and that the sale be subject to any unpaid real estate taxes or special

assessments, and that the sale proceeds be applied in the following order:

       (1)     Filing fees allowed pursuant to 28 U.S.C. § 2412(a)(2);

       (2)     The costs of the sale and of this action;

       (3)     The interest accruing on the Plaintiff’s judgment against the mortgaged property;

       (4)     The Plaintiff’s judgment against the mortgaged property;

       (5)     The balance, if any, be brought into this Court to await its further order.

       The Plaintiff further demands that all right, title and interest in and to the real estate of the

Defendant, Michael A. Smithberg, and of all persons claiming by, through or under him to be

decreed to be junior and inferior to the Plaintiff’s Mortgage and be absolutely barred and

foreclosed.

       If the purchaser of the real estate be denied possession, the Plaintiff prays that upon the

filing of a proper Praecipe, this Court issue a Writ of Assistance and without further order of this

Court place the purchaser of the real estate in peaceable possession.

                                               UNITED STATES OF AMERICA,
                                               Plaintiff
                                               JOSEPH P. KELLY
                                               United States Attorney for the
                                               District of Nebraska

                                       By:     /s/ Robert L. Homan
                                               ROBERT L. HOMAN, #18580
                                               Assistant United States Attorney
                                               1620 Dodge Street, Suite 1400
                                               Omaha, NE 68102-1506
                                               Tel: 402-661-3700
                                               Fax: 402-661-3086
                                               E-mail: robert.homan@usdoj.gov

                                                  5
       8:19-cv-00216-MDN Doc # 1 Filed: 05/15/19 Page 6 of 6 - Page ID # 6




Of Counsel:

Office of General Counsel
U.S. Department of Agriculture, Rural Development
Beacon Facility – Mail Stop 1401
P.O. Box 419205
Kansas City, MO 64141-6205
Tel: (816) 823-4646
Fax: (816) 823-4688

                               REQUEST FOR PLACE OF TRIAL

        The United States hereby requests that trial of the above-entitled matter be held in the
City of Omaha, Nebraska.


                                              /s/ Robert L. Homan
                                              ROBERT L. HOMAN




                                                 6
8:19-cv-00216-MDN Doc # 1-1 Filed: 05/15/19 Page 1 of 2 - Page ID # 7




                                                   EXHIBIT
                                                     A
8:19-cv-00216-MDN Doc # 1-1 Filed: 05/15/19 Page 2 of 2 - Page ID # 8
8:19-cv-00216-MDN Doc # 1-2 Filed: 05/15/19 Page 1 of 4 - Page ID # 9




                                                                        EXHIBIT
                                                                          B
8:19-cv-00216-MDN Doc # 1-2 Filed: 05/15/19 Page 2 of 4 - Page ID # 10
8:19-cv-00216-MDN Doc # 1-2 Filed: 05/15/19 Page 3 of 4 - Page ID # 11
8:19-cv-00216-MDN Doc # 1-2 Filed: 05/15/19 Page 4 of 4 - Page ID # 12
8:19-cv-00216-MDN Doc # 1-3 Filed: 05/15/19 Page 1 of 2 - Page ID # 13




                                                                EXHIBIT
                                                                  C
8:19-cv-00216-MDN Doc # 1-3 Filed: 05/15/19 Page 2 of 2 - Page ID # 14
